Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [4]). Defendant contends that his waiver of the right to appeal is invalid because, in view of his age and lack of prior criminal history, County Court should have engaged in a more detailed colloquy. We reject that contention. The record establishes that defendant voluntarily, knowingly and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]), and the valid waiver encompasses defendant’s challenge to the severity of the sentence (see id.). Defendant failed to preserve for our review his contention that the court should have afforded him youthful offender status (see CPL 470.05 [2]) and, in any event, that contention is encompassed by defendant’s waiver of the right to appeal (see People v Williams, 37 AD3d 1193 [2007]). Present— Martoche, J.P., Smith, Peradotto, Pine and Gorski, JJ.